Citation Nr: 1747579	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  10-28 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ear sensorineural hearing loss (SNHL).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to September 2001.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This matter was last before the Board in September 2016, whereupon it was remanded to the RO via the Appeals Management Center (AMC) located in Washington, D.C. for additional development of the record.  After the issuance of a May 2017 supplemental statement of the case in which it continued the denial of service connection for right ear SNHL, the AMC returned the case to the Board for its adjudication. 

The Board notes that the AMC in a May 2017 rating decision granted service connection for left ear SNHL.  As this is a full grant of benefits on appeal, the issue of entitlement to service connection for left ear SNHL was not returned to the Board for its adjudication, and the Board does not have jurisdiction to review the decision to grant service connection. 

A Travel Board hearing was held in this matter in July 2012 before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  


FINDING OF FACT

The competent medical evidence does not demonstrate that the Veteran's right ear SNHL was incurred in service or is otherwise attributable to his service.  


CONCLUSION OF LAW

Service connection for right ear SNHL is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Factual Background and Analysis

VA may grant service connection for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In the case where a veteran who served for 90 days or more of active, continuous service and a chronic disease becomes manifest, the disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307.  Included within the purview of chronic diseases is SNHL, as it is considered an organic disease of the nervous system.  38 C.F.R. § 3.309. 

Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

With regards to a showing of chronic disease in service, it is necessary for the Veteran to demonstrate a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Where the disease identity is established, there is no requirement of evidentiary showing of continuity.  However, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Notwithstanding the above, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran's service personnel records show that he served with the US Air Force on active duty from December 1977 to September 2001.  He had several military occupational specialties (MOS's) during his career, including computer systems operations craftsman, automatic digital switching technician apprentice, and telecommunications operations specialist.   His personnel records also show that he was decorated as a rifle badge marksman and as a small arms expert M-16.  

Puretone thresholds in decibels on a service entrance examination dated in July 1978 were: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
10
0
0
0
0

 On a March 1979 examination puretone thresholds were: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
0
0
0
0
0

Puretone thresholds on a January 1988 examination were: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
0
0
0
0
5

The Veteran's service treatment records are absent any subsequent evaluations of or treatment related to right ear SNHL prior to January 1989 outpatient records which indicate that the Veteran experienced an injury to his left ear when a firework exploded near his head.  He was evaluated as having a perforated left ear drum.  The Veteran did not complain of any symptoms of right ear hearing loss stemming from this injury.  

Puretone thresholds on a corresponding January 1989 examination were: 





HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
0
5
LEFT
20
25
30
35
30

A September 1991 outpatient record shows that the Veteran's hearing was within normal levels as reported by the examining audiologist.  Thereafter, the Veteran had a new audiological examination in July 1993, which revealed the following puretone thresholds: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT
25
10
15
20
35

On a March 2001 audiology consultation, the Veteran report constant aural fullness and decreased hearing ever since the left ear perforated membrane injury.  A physical examination of the ears was essentially normal.  Puretone thresholds on the audiometric examination were the following:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
0
0
0
5
LEFT
20
5
5
10
15

On the basis of the service treatment records (STRs) alone, the Veteran did not meet the criteria for a finding of right ear hearing loss under VA standards for hearing loss disability at any point during service, to include his separation from service.  38 C.F.R. § 3.385 (2016).  

Post-service, the Veteran was first afforded a VA audiology examination in March 2011, in which he reported experiencing symptoms of dizziness and subjective hearing loss bilaterally.  He denied any aural fullness.  In describing his history of noise exposure, he detailed that he was subjected to loud levels of noise from computers and large shredders while in service as well as gun fire.  He did not endorse any post-service noise exposure as a civilian.  Puretone thresholds on an audiometric examination were: 


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
15
55
65
LEFT
20
30
30
45
75

Speech discrimination scores using the Maryland CNC word list were 96 in both ears.  The examiner diagnosed the Veteran with normal to severe SNHL in the right ear.  The examiner then opined that the SNHL bilaterally was less likely than not caused by or the result of in-service noise exposure.  In support thereof, the examiner reviewed the history of in-service audiological examinations, and found that there was no hearing loss on the separation examination and furthermore no significant shift in hearing between entrance and separation. 

In a May 2011 addendum opinion, the March 2011 examiner confirmed the opinion that it was less likely than not that the bilateral SNHL was caused by service.  The examiner did not provide any additional support for this reiterated opinion. 

During the July 2012 Travel Board hearing, the Veteran detailed how a firecracker exploded near his head while in service and stated that he had experienced bilateral hearing loss ever since.  He did acknowledge that the hearing loss was worse in the left ear.  Following service, he stated that he did not seek treatment for his symptoms of bilateral SNHL. 

The RO secured a new addendum opinion in September 2014 regarding the etiology of the bilateral SNHL.  After reviewing the claims file, the examiner found that it was less likely than not that the bilateral SNHL was incurred in or otherwise caused by in-service noise exposure.  In support thereof, this examiner also reviewed the history of in-service noise exposure and determined that not only was no SNHL diagnosed during service but also that there were no significant shifts audiometrically between entrance and discharge.  The examiner thus concluded that there was no evidence to support the Veteran's claim of hearing due to military noise exposure.  

The Veteran was most recently afforded a VA audiological examination in February 2017.  He reported having some occupational noise exposure when he worked for 18 months in a manufacturing job.  He denied any symptoms of aural fullness or drainage.  Puretone thresholds on an audiometric examination were: 


HERTZ

500
1000
2000
3000
4000
RIGHT
50
55
50
60
70
LEFT
15
25
35
60
80

Speech discrimination scores using the Maryland CNC word list was 84 in the right ear.  The examiner diagnosed the Veteran with SNHL in the right ear.  The examiner then opined that the right ear SNHL was less likely than not caused by or the result of in-service noise exposure.  In support thereof, the examiner reviewed the history of in-service audiological examinations, and found that there was no hearing loss on the separation examination and furthermore no significant shift in hearing between entrance and separation.  The examiner also referred to medical literature which found that it was unlikely that a permanent noise-induced hearing loss could develop years after the cessation of the noise exposure.  

Upon consideration of the record, the Board finds that the preponderance of the evidence is against a determination that service connection is warranted for right ear SNHL.  The Board accepts that the Veteran was exposed to loud noise as a function of his duties in service, which required that he work around loud computer equipment and use loud firearms during training exercises.  As stated, a review of the service treatment records does not show any complaints of or treatment for right ear hearing difficulties.  Furthermore, at no point during service did the Veteran's audiometric testing results reflect right ear SNHL for VA purposes.  Accordingly, under these circumstances the Board finds that the evidence is against direct service connection for hearing loss under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The Veteran was discharged from active service in September 2001.  He acknowledged during the July 2012 hearing that he did not seek treatment for right ear hearing loss upon his discharge from the military. The earliest documentation of a diagnosis of right ear hearing loss is in the March 2011 VA examination. 

The Board acknowledges that the Veteran has asserted that his hearing difficulties began following service and have continued to progressively worsen since then.  The Veteran is competent to testify as to when his symptoms of hearing loss began.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the fact that the Veteran was not diagnosed with right ear hearing loss until March 2011, nearly 10 years after he was discharged from service, is persuasive evidence tending to demonstrate that there is no continuity of symptomatology after service.  The Veteran has provided no medical evidence in support of his assertion that his right ear hearing loss began after service and continued to the present.  The absence of such evidence coupled with the finding of no right ear hearing loss under VA standards on the separation STR far outweighs the Veteran's assertion that his right ear hearing loss began in service and progressively worsened.  See Buchanan v. Nicholson, 451 F.3d 1331 (holding that the Board can "weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Significantly, assessing hearing loss as a disability requires findings in accordance with 38 C.F.R. § 3.385, and the Veteran does not have the audiological training or credentials to assess whether his hearing loss has met these thresholds.  Accordingly, the preponderance of the evidence is against the claim of service connection for right ear hearing loss based on continuity of symptomatology under 38 C.F.R. § 3.303(b). 

Moreover, as it has not been established that the Veteran manifested right ear hearing loss prior to his diagnosis via the March 2011 VA audiology examination, it is clear that the Veteran's particular case is well beyond the one year presumptive period for hearing loss as a chronic disease (again, categorized as an organic disease of the nervous system) under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309.  Therefore, service connection for right ear hearing loss on a presumptive basis is not established. 

The Veteran may still be entitled to service connection for right ear hearing loss if all of the evidence establishes that the Veteran's disorder was incurred in service.  38 C.F.R. § 3.303(d).  Here, the Veteran's assertion that his hearing loss is attributable to in-service noise exposure must be considered in light of the several VA audiologist opinions, all of which have found it to be less likely than not that the right ear SNHL was attributable to in-service noise exposure.  In evaluating the Veteran's lay assertions regarding the etiology of the right ear SNHL, the Board notes that there is no evidence in the record showing that the Veteran has the medical or audiological training, credentials, or other expertise to competently conclude that his right ear SNHL is attributable to in-service noise exposure.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).  

By contrast, three VA audiologists have consistently maintained that the evidence does not support a connection between the in-service noise exposure and the development of right ear SNHL nearly 10 years later.  When evaluating the probative value of a medical opinion, the Board notes that any opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  A mere conclusory opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  The probative value of a medical opinion is also generally based on the scope of the examination or review, as well as the relative merits of the analytical findings; the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

Each audiologist considered the STRs and specifically highlighted the lack of a significant shift in hearing acuity from entrance to separation.  Furthermore, the February 2017 audiologist referred to medical research that found that it was very unlikely that noise exposure would contribute to the onset of hearing difficulties later in life after the noise exposure was ended.  It was the conclusion of each audiologist that it was unlikely the Veteran's right ear SNHL was the result of in-service noise exposure if it only manifested nearly a decade later, and each audiologist supported their conclusion with a thorough rationale.  Accordingly, the Board affords the opinions of the VA audiologists significant probative weight. 

In recognition of the absence of evidence tending to show incurrence in service and the determination that the evidence does not warrant granting service connection on a presumptive basis, coupled with the highly probative opinions of the VA audiologists, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's right ear SNHL was otherwise attributable to service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for right ear SNHL is not warranted pursuant to 38 C.F.R. § 3.303(d), and as such, the Board finds that service connection for right ear SNHL is denied in total. 

In summary, as the preponderance of the evidence is against the Veteran's service connection claim, the benefit-of-the-doubt standard of proof does not apply, and the claim is denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for right ear SNHL is denied. 



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


